DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in responsive to preliminary amendment filed on 5/8/20. Claims 21-37 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/20 & 7/8/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), independent Claims 21, 26, 27 and 32 recite a “method”, “CRM”, “device”, “server”.  
Under STEP 2A Prong One, Claims 21 and 26-27, recite steps of “… establishing a communication session of a messaging service, between the first electronic device and a second electronic device;  activating a camera of the first electronic device in response to a user request for executing a location information transmission feature of the messaging service;  taking a picture by the camera of the first electronic device;  acquiring location information of the first electronic device that indicates a location of the first electronic device at a time when the picture was taken;  generating an image based on the picture and the location information of the first electronic device;  and transmitting the image to the second electronic device through the communication session, to allow the second electronic device to select an information type and receive at least one service associated with the image based on the selected information type. Claim 32, recites the steps of “a messaging service server comprising: at least one memory configured to store one or more instructions;  and at least one processor configured to execute the one or more instructions to: establish, between an first electronic device and a second electronic device, a communication session for providing a messaging service;  receive, from the first electronic device, an image comprising location information of the first electronic device;  receive, from the second electronic device, a request for a service associated with the image, among a plurality of different services available based on the location information included in the image;  and determine whether to provide the second electronic device with the requested service according to a predetermined setting.  However these steps fall within the “Certain methods of organizing” 2019 PEG grouping as concepts managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  For example, steps of "[a] establishing a communication session of a messaging service, between the first electronic device and a second electronic device; [b] activating a camera of the first electronic device in response to a user request for executing a location information transmission feature of the messaging service; [c] taking a picture by the camera of the first electronic device; [d] acquiring location information of the first electronic device that indicates a location of the first electronic device at a time when the picture was taken; [e] generating an image based on the picture and the location information of the first electronic device;  and [f] transmitting the image to the second electronic device through the communication session, to allow the second electronic device to select an information type and receive at least one service associated with the image based on the selected information type... can be interaction between people i.e. collaboration session of online chat group of editing i.e. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.  Dependent claims 21-25, 28-31 recites “… wherein the generating the image comprises: inserting a valid time period of the location information into the image, so that the image comprising the location information is transmitted from the messaging service server to the second electronic device in response to the valid time period not being expired; allowing an activation of the at least one service associated with the image in response to the valid time period not being expired and restricting the activation of the at least one service associated with the image in response to the valid time period being expired”, these steps fall within Certain methods of organizing” 2019 PEG grouping as concepts managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 

Specification ¶ [0055-0058] is there any description that " recites steps [a]-[f]" is intended to improve computer capabilities or an existing technology process, Rather, the activities recited in claims 21-37 are squarely within the realm of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Certain methods of organizing” 2019 PEG grouping as concepts managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mathematical concepts” grouping of abstract ideas.

Under STEP 2A Prong Two, This judicial exception is not integrated into a practical application. 
Claims 21, 26, 27 and 32 recite additional elements of “processor…memory…electronic device”, to perform the steps of the abstract idea discussed above.  The memory, device, and computational device are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of messaging service environment) such that it amounts to no more than mere instructions to apply the exception using a generic computer, see Specification ¶ [0055-0058].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, other than reciting “processor…memory…electronic device”, nothing in the claim elements preclude the steps from practically falls within in the Certain methods of organizing” 2019 PEG grouping as concepts managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mathematical concepts. Accordingly, the claims recite an abstract idea.  

claims 21, 26, 27 and 32  is using messaging service for sharing among users rather than a technological solution is evidenced by the claim's failure to recite anything other than generic hardware outside of the abstract idea. See Specification ¶ [0055-0058], which is operational with numerous other general purpose ... computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system include, but are not limited to ... any of the above systems or devices, and the like"); Specification ¶ [0055-0058] ("flowchart illustrations .. . can be implemented by computer readable program instructions ...instructions may be provided to a processor of a general purpose computer ... or other programmable data processing apparatus"). Spec, ¶ 0055-0058.In Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,1329 (Fed. Cir. 2017), the Federal Circuit concluded that claims directed to the use of an index to search for and retrieve data constituted an abstract idea as well as a well-known, routine and conventional process. See id. at 1327("the abstract idea of creating an index and using that index to search for and retrieve data ... organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet" ( quotations omitted)); id. At 1329 (using an index to receive a request for information and delivering records constitute "no more than the performance of well-understood, routine and conventional activities previously known in the industry" ( citations, brackets, and quotations omitted)). Here, claims limitations [a]-[f] practically falls within in the Certain methods of organizing” 2019 PEG grouping as concepts managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mathematical concepts.

Similarly, the Supreme Court in Alice (573 U.S. 208, at 226) reviewed a method claim requiring "the use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions." Id. at 224 ( citations omitted). The petitioner in Alice emphasized that the method claims "recite specific hardware configured to perform specific computerized functions." Id. at 226 ( citation and quotations omitted). The Alice court found But what petitioner characterizes as specific hardware-a "data processing system" with a "communications controller" and "data storage unit," ... is purely functional and generic. Nearly every computer will include a "communications controller" and "data storage unit" capable of performing the basic calculation, storage, and transmission functions required by the method
claims. Id. ( citations omitted).
Here, claims 21, 26, 27 and 32 does not recite additional details, functionality or specialized processes to the recited generic components noted supra to distinguish itself from the analysis in Alice.

Under Step 2B, Claims 21, 26, 27 and 32 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “processor…memory…electronic device” no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. These additional elements  (see BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) holding recites generic computer, network and Internet components, none of which is inventive by itself) see also Two-Way Media Ltd. V. Comcast Cable Communications, LLC, 2017 U.S. App. LEXIS 21706 at 14 (Fed. Cir. Nov. 1, 2017) finding “Nothing in the claims or their constructions, including the use of “intermediate computers,” requires anything other than conventional computer and network components operating according to their ordinary functions”, see also “simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one.” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013) at 1345; see also the prohibition against patenting an abstract principle by attempting to limit the use of the [principle] to a particular technological environment (see Diehr, 450 U.S. at 191; “attempts to limit the abstract concept to a computer implementation and to a specific industry thus do not provide additional substantive limitations to avoid preempting the abstract idea of [the] system” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); Classen as an example case identifying a mental process. Specifically, "[c]oncepts relating to data comparisons that can be performed mentally or are analogous to human mental work." See MPEP § 2106.04(a)(2), sections III and III A.  Therefore, the additionally recited limitations individually or in combination as a whole in Claims 21, 26, 27 and 32 fail to amount to significantly more than the abstract idea.

Dependent Claims 22-25, 28-31, 33-37 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. § 101 because the additionally recited limitations fail to establish that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing the infringement test of MPEP 608.01(n)(III) to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 fails the infringement test as one of ordinary skill in the art can possess the A non-transitory computer-readable recording medium storing computer readable instructions that, when executed by the first electronic device, cause at least one processor of the first electronic device to perform the information providing method of claim 21.  Therefore, Claim 26 can be infringed without necessarily infringing the method of Claim 1.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim (MPEP 608.01(n)(III)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2008/0299997 A1), hereinafter “Klassen”, in view of Rivard et al. (US 2015/0111603 A1), hereinafter “Rivard”.

As to claim 21, Klassen disclose an information providing method performed by a first electronic device, the information providing method (Klassen, Abstract, fig. 5B) comprising: 
establishing a communication session of a messaging service, between the first electronic device and a second electronic device () (Klassen, ¶ );  
activating a camera of the first electronic device in response to a user request for executing a location information transmission feature of the messaging service (Image Applications Module 148 may include an Image  Upload Module 148B configured to upload images taken by integrated camera module 126 to an Image Repository 360.  The Image Upload Module 148B of photo application 148 may either be installed as communication device 100 is assembled and configured, or may be distributed as an add-on application program downloadable over a wireless carrier network 320, or by visiting a specified Uniform Resource Locator (URL) on the Internet 340 for example.  As mentioned earlier, image uploading may be performed if there is limited available memory on the communication device 100, so that the user can clear the device memory as necessary in order to take more images.  However, image uploading may also be done if the user wishes to easily share images with other users.) (Klassen, ¶ 0041-0046, figs. 4A-4L, 5B);  
taking a picture by the camera of the first electronic device (Image Applications Module 148 may include an Image Upload Module 148B configured to upload images taken by integrated camera module 126 to an Image Repository 360.  The Image Upload Module 148B of photo application 148 may either be installed as communication device 100 is assembled and configured, or may be distributed as an add-on application program downloadable over a wireless carrier network 320, or by visiting a specified Uniform Resource Locator (URL) on the Internet 340 for example.  As mentioned earlier, image uploading may be performed if there is limited available memory on the communication device 100, so that the user can clear the device memory as necessary in order to take more images.  However, image uploading may also be done if the user wishes to easily share images with other users.) (Klassen, ¶ 0041-0046, figs. 4A-4L, 5B);  
acquiring location information of the first electronic device that indicates a location of the first electronic device at a time when the picture was taken (Image Applications Module 148 may include an Image Upload Module 148B configured to upload images taken by integrated camera module 126 to an Image Repository 360.  The Image Upload Module 148B of photo application 148 may either be installed as communication device 100 is assembled and configured, or may be distributed as an add-on application program downloadable over a wireless carrier network 320, or by visiting a specified Uniform Resource Locator (URL) on the Internet 340 for example.  As mentioned earlier, image uploading may be performed if there is limited available memory on the communication device 100, so that the user can clear the device memory as necessary in order to take more images.  However, image uploading may also be done if the user wishes to easily share images with other users.) (Klassen, ¶ 0041-0046, figs. 4A-4L, 5B);  
generating an image based on the picture and the location information of the first electronic device (Image Applications Module 148 may include an Image Upload Module 148B configured to upload images taken by integrated camera module 126 to an Image Repository 360.  The Image Upload Module 148B of photo application 148 may either be installed as communication device 100 is assembled and configured, or may be distributed as an add-on application program downloadable over a wireless carrier network 320, or by visiting a specified Uniform Resource Locator (URL) on the Internet 340 for example.  As mentioned earlier, image uploading may be performed if there is limited available memory on the communication device 100, so that the user can clear the device memory as necessary in order to take more images.  However, image uploading may also be done if the user wishes to easily share images with other users.) (Klassen, ¶ 0041-0046, figs. 4A-4L, 5B);  and 
(Image Applications Module 148 may include an Image Upload Module 148B configured to upload images taken by integrated camera module 126 to an Image Repository 360.  The Image Upload Module 148B of photo application 148 may either be installed as communication device 100 is assembled and configured, or may be distributed as an add-on application program downloadable over a wireless carrier network 320, or by visiting a specified Uniform Resource Locator (URL) on the Internet 340 for example. However, image uploading may also be done if the user wishes to easily share images with other users.) (Klassen, ¶ 0041-0046, figs. 4A-4L, 5B).
However Rivard doesn’t explicitly disclose transmitting the image to the second electronic device through the communication session, to allow the second electronic device to select an information type and receive at least one service associated with the image based on the selected information type.
In an analogous art, Rivard disclose transmitting the image to the second electronic device through the communication session, to allow the second electronic device to select an information type and receive at least one service associated with the image based on the selected information type (Fig 4. Homepage of discount record shop, Fig 6, disclose the home page link for the pizza place corresponding to the address of the pizza place, FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700) (Rivard, ¶ [0077-0081], figs. 6-7).
Rivard’s teachings into Klassen’s teaching of transmitting the image to the second electronic device through the communication session, to allow the second electronic device to select an information type and receive at least one service associated with the image based on the selected information type. This combination would displaying data relating to a location using place cards.

As to claim 22, Klassen - Rivard disclose the information providing method of claim 21, wherein the transmitting comprises: in response to a predetermined relationship being set on the messaging service between a user of the first electronic device and a user of the second electronic device, transmitting the image from the first electronic device to a messaging service server, to cause the messaging service server to transmit the image comprising the location information to the second electronic device (Next, at block 514B, method 500B may configure the Image Upload Module 148B to allow the user to specify the viewing privileges required to view any images uploaded by the user to the Image Repository 360.  For example, the user may specify that the uploaded images are for the private use of the user only.  Alternatively, the user may specify that the images may be shared within a defined group of users, or shared with all other Image Repository users) (Klassen, ¶ 0041-0046, 0052, figs. 4A-4L, 5B) ;  and 
in response to the predetermined relationship not being set on the messaging service between the user of the first electronic device and the user of the second electronic device, transmitting the image from the first electronic device to the  (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache (not valid), the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, paragraphs [0077-0081, 0092-0093]). The Examiner supplies the same rationale for the combination of references Klassen - Rivard as in Claim 21 above.

As to claim 23, Klassen - Rivard disclose the information providing method of claim 22, wherein an activation of the at least one service associated with the image is allowed in response to the predetermined relationship being set between the user of the first electronic device and the user of the second electronic device on the messaging service (Next, at block 514B, method 500B may configure the Image Upload Module 148B to allow the user to specify the viewing privileges required to view any images uploaded by the user to the Image Repository 360.  For example, the user may specify that the uploaded images are for the private use of the user only.  Alternatively, the user may specify that the images may be shared within a defined group of users, or shared with all other Image Repository users) (Klassen, ¶ 0041-0046, 0052, figs. 4A-4L, 5B), and the activation of the at least one service associated with the image is restricted in response to the predetermined relationship not being set between the user of the first electronic device and the user of the second electronic device on the messaging service (Next, at block 514B, method 500B may configure the Image Upload Module 148B to allow the user to specify the viewing privileges required to view any images uploaded by the user to the Image Repository 360.  For example, the user may specify that the uploaded images are for the private use of the user only.  Alternatively, the user may specify that the images may be shared within a defined group of users, or shared with all other Image Repository users) (Klassen, ¶ 0041-0046, 0052, figs. 4A-4L, 5B).

As to claim 24, Klassen - Rivard disclose the information providing method of claim 22, wherein the generating the image comprises: inserting a valid time period of the location information into the image, so that the image comprising the location information is transmitted from the messaging service server to the second electronic device in response to the valid time period not being expired  (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache (not valid), the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, ¶ [0077-0081, 0092-0093]), and the location-removed image is transmitted from the messaging service server to the second electronic device in response to the valid time period being expired  (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache (not valid), the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, ¶ [0077-0081, 0092-0093]). The Examiner supplies the same rationale for the combination of references Klassen - Rivard as in Claim 22 above.

As to claim 25, Klassen - Rivard disclose the information providing method of claim 24, further comprising: allowing an activation of the at least one service associated with the image in response to the valid time period not being expired  (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache (not valid), the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, paragraphs [0077-0081, 0092-0093]), and restricting the activation of the at least one service associated with the image in response to the valid time period being expired  (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache (not valid), the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, paragraphs [0077-0081, 0092-0093]). The Examiner supplies the same rationale for the combination of references Klassen - Rivard as in Claim 24 above.
Claim 26 list all the same elements of claim 21, but in a non-transitory computer-readable recording medium storing computer readable instructions that, when executed by the first electronic device, cause at least one processor of the first electronic device to perform the information providing method of claim 21 (Klassen, ¶ 0041-0046, figs. 4A-4L, 5B).  Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 26.  

Claims 27-31 list all the same elements of claims 21-25, but in a first electronic device comprising: at least one memory configured to store one or more instructions  (Klassen, ¶ 0041-0046, figs. 4A-4L, 5B);  and at least one processor configured to execute the one or more instructions to  (Klassen, ¶ 0041-0046, figs. 4A-4L, 5B) perform the method of claim 21.  Therefore, the supporting rationale of the rejection to claims 21-25 applies equally as well to claims 27-31.  

Claims 32-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al. (US 2015/0111603 A1), hereinafter “Rivard”.

As to claim 32, Rivard disclose a messaging service server comprising: at least one memory configured to store one or more instructions (Rivard, figures 6-7, ¶ [0077-0081]);  and at least one processor configured to execute the one or more instructions to: 
establish, between an first electronic device and a second electronic device, a communication session for providing a messaging service (Fig 4. Homepage of discount record shop, Fig 6, disclose the home page link for the pizza place corresponding to the address of the pizza place, FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700) (Rivard, ¶ [0077-0081], figs. 6-7);  receive, from the first electronic device, an image comprising location information of the first electronic device (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache, the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, ¶  [0077-0081, 0092-0093]);  receive, from the second electronic device, a request for a service associated with the image, among a plurality of different services available based on the location information included in the image (FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700) (Rivard, figures 6-7, ¶ [0077-0081]).
However Rivard doesn’t explicitly disclose determine whether to provide the second electronic device with the requested service according to a predetermined setting.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to discloses determine whether to provide the second electronic device with the requested service according to a predetermined setting (FIG. 6 illustrates an example of a person sharing a location through 
a text message.  In this example, the sender of the text message is a person named John, and the recipient of the text message is a person named Emily (predetermined setting i.e. trusted recipient from the sender contact list).  The example shows the same mobile device 100 as described above by reference to FIG. 1. FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700) (Rivard, figures 6-7, ¶ [0077-0081]). This would enable displaying data relating to a location using place cards.

As to claim 33,  Rivard disclose the messaging service server of claim 32, wherein the predetermined setting comprises a relationship that is set on the messaging service between a user of the first electronic device and a user of the second electronic device, and the at least one processor is further configured to execute the one or more instructions to: in response to the relationship between the user of the first electronic device and the user of the second electronic device corresponding to a predetermined relationship, transmit the image comprising the location information to the second electronic device ( FIG. 6 illustrates an example of a person sharing a location through a text message.  In this example, the sender of the text message is a person named John, and the recipient of the text message is a person named Emily (predetermined setting i.e. trusted recipient from the sender contact list); Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache, the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, ¶  [0077-0081, 0092-0093]);  and in response to the relationship between the user of the first electronic device and the user of the second electronic device not (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache (not valid), the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, paragraphs [0077-0081, 0092-0093]).

As to claim 34, Rivard disclose the messaging service server of claim 32, wherein the predetermined setting comprises a valid time period of the location information, and the at least one processor is further configured to execute the one or more instructions to: in response to the valid time period not being expired, transmit the image comprising the location information from the messaging service server to the second electronic device (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache (not valid), the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, ¶ [0077-0081, 0092-0093]), and in response to the valid time period being expired, transmit a location-removed image on which the location information is removed from the image to the second electronic device (Emily i.e. first device receives the 650 first image pizza place location from John’s mobile device (second device), FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, after identifying the unique identifier, the process 900 then uses (at 930) the unique identifier to retrieve data relating to the location.  In some embodiments, the process 900 first examines a local cache to retrieve the data.  If the data is not stored in the cache (not valid), the process 900 of some embodiments retrieves data from a set of one or more servers.  The process 900 might retrieve (at 930) the data from the set of servers if the data stored in the local cache is outdated.  The process 900 then displays (at 935) a place card using the retrieved data) (Rivard, figures 6-7, ¶ [0077-0081, 0092-0093]).

As to claim 35, Rivard disclose the messaging service server of claim 32, wherein the location information of the first electronic device indicates a location of the first electronic device at a time when the image was created (Fig 4. Homepage of discount record shop, Fig 6, disclose the home page link for the pizza place corresponding to the address of the pizza place, FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700) (Rivard, ¶ [0077-0081], figs. 6-7).

As to claim 36, Rivard disclose the messaging service server of claim 32, wherein the plurality of different services available based on the location information included comprise a route guide service for providing a map image that includes a route related to a location of the first electronic device (FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, 735 i.e. direction to her…directions from her) (Rivard, figures 6-7, ¶ [0077-0081]), and the at least one processor is further configured to execute the one or more instructions to provide the map image including the route related to the location of the first electronic device (FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, 735 i.e. direction to her…directions from her) (Rivard, figures 6-7, ¶ [0077-0081]). 

As to claim 37, Rivard disclose the messaging service server of claim 32, wherein the plurality of different services available based on the location information comprise searching an area within a predetermined distance from a location of the first electronic device (FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, 735 i.e. direction to her…directions from her) (Rivard, figures 6-7, ¶ [0077-0081]), and the at least one processor is further configured to execute the one or more instructions to provide a result of the searching of the area within the predetermined distance from the location of the first electronic device (FIG. 7 illustrates an example of a person selecting a location representation in a text message to open a place card relating to the location.  Three operational stages 705-715 of recipient's mobile device 700 are shown in FIG. 7.  The first stage 705 shows that the text message from the sender has been received at the mobile device 700, 735 i.e. direction to her…directions from her) (Rivard, figures 6-7, ¶ [0077-0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Giunio-Zorkin et al. (US 2017/0316599 A1) – Generation/rendering of a 2D perspective/view of a geographic region, e.g. a map the world or portion thereof, superimposed over which are indicators of related data items and graphical representations of the relationships therebetween is disclosed.  Based on location data associated with each data item, a relative geographic presentation within, or otherwise superimposed over, the 2D presentation is generated relative to a 3D representation of the geographic region.  Graphical interconnections are then derived based on the positions of the data items relative to each other and depicted in a manner which shows both the relationship between the data items and the geographic relationship with respect to the geographic region.  The graphical interconnections may further be derived in a manner so as to depict a or other wise follow the perspective depicted by the 2D view, e.g. as arcs between related data items conforming to the depicted spherical contour of a globe.
b. Barak  (US 2013/0262588 A1) – Discloses a method includes accessing an image portraying at least a first person, accessing a social graph, determining a social-graph affinity for a first set of users, determining a facial-recognition scores for the first set of users based on the social-graph affinity for each user and a facial-representation associated with each user, where the facial-representation for each user is compared with the image, and generating one or more tag suggestions for the first person portrayed in the image based on the facial-recognition scores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HITESH PATEL/
Primary Examiner, Art Unit 2441


3/31/21